Exhibit 10.5

March 15, 2015


Ridelinks, Inc.
 
Re: Eos Petro, Inc. Loan


To Whom it May Concern at Ridelinks, Inc.:


Reference is made to the Promissory Note dated October 9, 2014 (the “Loan”) by
and between Eos Petro, Inc. (“Eos”) and Ridelinks, Inc. (“Lender,” collectively
referred to with Eos as the “Parties”).


You are hereby requested in this letter (this “Letter Agreement”) to indicate
your agreement to, and acknowledgement of, the following regarding the Loan:


1.  
Extension of Maturity Date. Prior to the execution of this Letter Agreement, the
maturity date of the Loan was March 15, 2015. The Parties hereby agree that the
maturity date of the Loan is hereby extended to June 15, 2015.



2.  
Summary of Loan. The Parties hereby acknowledge that the following is a complete
and accurate summary of the amount loaned to Eos under the Loan, the interest
accruing thereon, the maturity date of the Loan, as amended by this Letter
Agreement, and any consideration given or promised to be given to Lender under
the Loan through the date first written above:



On October 9, 2014, Eos entered into the Loan with Lender, which took the form
of an unsecured promissory note payable to Lender in the principal amount of
$200,000, with interest accruing at 2% and an exit fee of $30,000 payable on the
maturity date.  The maturity date of the Loan, as subsequently amended, is May
15, 2015.  The Loan can be prepaid at any time. During the year ended December
31, 2014, Eos repaid $100,000 of the Loan.


 
3.
Acknowledgement of Good Standing.  The Parties agree and acknowledge that any
and all Events of Default which may have occurred under the Loan on or prior to
the date first written above are hereby waived, and the Parties further
acknowledge that the Loan, as modified by this letter agreement, is in good
standing and full force and effect as of the date first written above.





[Remainder of this page intentionally left blank. Signature page follows]

 
Page 1

--------------------------------------------------------------------------------

 

 
Please acknowledge your agreement to, and acceptance of, the foregoing by
signing this Letter Agreement below.  Please return a signed copy to the
undersigned, it being agreed that this Letter Agreement may be executed in
counterparts and signatures received by electronic transmission shall have the
same effect as original signatures.


Sincerely,


NIKOLAS KONSTANT, Chairman of Eos Petro, Inc., a Nevada corporation


/s/ Nikolas Konstant


ACKNOWLEDGED AND AGREED TO EFFECTIVE AS OF MARCH 15, 2015 BY:

   
RIDELINKS, INC.
 
 
 
By: /s/ Rashmi Bansal
Name:  Rashmi Bansal
Title: President
 




 
Page 2

--------------------------------------------------------------------------------

 
